          Case 1:20-cr-00352-JMF Document 37 Filed 04/06/21 Page 1 of 4
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 5, 2021

By ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Tymel Abrams, 20 CR 352 (JMF)

Dear Judge Furman,

        The Government writes on behalf of the parties and in response to the Orders of the Court
dated February 22, 2021 and March 31, 2021 and apologizes for the untimely submission. The
parties respectfully request an adjournment of the conference scheduled for April 12, 2021 for
approximately sixty days to a date and time that is convenient for the Court in or about the week
of June 14, 2021 or thereafter and to set a schedule for pre-trial motions from the defendant for
which the parties propose that any pre-trial motion from the defendant be due on June 7, 2021, any
response from the Government be due on June 21, 2021, and any reply from the defendant be due
on June 28, 2021. The parties believe that they may achieve a pre-trial disposition in the interim
but, consistent with the Order of the Court dated February 22, 2021, also wish to put in place a
schedule that will allow the case to proceed regardless of any disposition for the defendant, who
remains detained at the Metropolitan Detention Center. With the consent of the defendant, the
Government respectfully further requests that the Court exclude time under the Speedy Trial Act
from April 12, 2021 through the date of any adjournment pursuant to 18 U.S.C. § 3161(h)(7) on
the basis that the ends of justice served by such an exclusion and the opportunity that it will permit
for the defendant to consider and prepare any pre-trial motion as well as the possibility of any pre-
trial disposition outweigh the best interest of the public and the defendant in a speedy trial,
         Case 1:20-cr-00352-JMF Document 37 Filed 04/06/21 Page 2 of 4




particularly in light of the circumstances of the ongoing national emergency declared in response
to the coronavirus pandemic.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

Enclosure: Proposed Order

cc: Christopher Flood, Esq. (Counsel to Defendant Tymel Abrams) (by ECF)


Application GRANTED. Any pre-trial motions from the defendant are due by June 7, 2021, any
response from the Government is due by June 21, 2021, and any reply from the defendant is due
by June 28, 2021. The pretrial conference is adjourned to June 14, 2021, at 2:30 p.m. Time is
excluded in the interests of justice from today, until June 14, 2021, for the reasons set forth in the
Government's letter. The Clerk of Court is directed to terminate Doc. #36. SO ORDERED.




                                            April 5, 2021




                                                   2
      Case 1:20-cr-00352-JMF Document 37
                                      36 Filed 04/06/21
                                               04/05/21 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -   X
                                :
UNITED STATES OF AMERICA        :
                                :     ORDER
          - v. -                :
                                :     S1 20 CR 352 (JMF)
TYMEL ABRAMS,                   :
   a/k/a “Ty,”                  :
                                :
               Defendants.      :
- - - - - - - - - - - - - - - X
     Upon the application of the parties, it is hereby

     ORDERED that the conference scheduled for April 12, 2021 is

adjourned in favor of a ________________ set for ________________,

2021 at ________________; and

     FURTHER ORDERD that any pre-trial motion from the defendant

shall be filed by June 7, 2021; that any response from the

Government shall be filed by June 21, 201; and that any reply from

the defendant shall be filed by June 28, 2021; and

     FURTHER ORDERED that time is excluded under the Speedy Trial

Act between April 12, 2021 and ________________, 2021; the Court

finds that the ends of justice served by excluding such time

outweighs the interests of the defendant and the public in a speedy

trial because of the interest of the defendant in considering and

preparing any pre-trial motion as well as the possibility of any

pre-trial disposition, particularly in light of the circumstances
         Case 1:20-cr-00352-JMF Document 37
                                         36 Filed 04/06/21
                                                  04/05/21 Page 4 of 4



of the ongoing national emergency declared in response to the

coronavirus pandemic.

     SO ORDERED

Dated:      New York, New York
            ____________, 2021
                                   ___________________________________
                                   THE HONORABLE JESSE M. FURMAN
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF NEW YORK




                                      2
